NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

BANNUM, INC.,
Appellant,

V.

ERIC H. HOLDER, JR., ATTORNEY GENERAL,
Appellee.

2012-1430

Appeal from the Civilian Board of Contract Appeals in
no. 2686, Administrative Judge Richard C. Walters.

ON MOTION

ORDER

Upon consideration of Bannum, Inc. and Eric H.
Holder, Jr.’s "Stipulation of Dismissal," which the court
treats as a motion to voluntarily dismiss the appeal from
case no. 2686 (Civilian Board of Contract Appeals),

IT Is ORDERED THAT:
(1) The motion is granted.

(2) Each side shall bear its own costs.

BANNUM, INC. V. HOLDER 2

(3) All other pending motions are moot.

FoR THE CoURT

SEP l 3 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Joseph A. Camardo, Jr., Esq.
A. Bondurant Eley, Esq.

s26
Issued As A Mandate: SEP l 3 

 FOB

As.ccncun
SEP 13 2012

JAN HORBA|.Y
C|.EBK